IN THE SUPREME COURT OF THE STATE OF NEVADA


                  DEBORAH A. BOOTH, AN                                   No. 69892
                  INDIVIDUAL,
                  Appellant,
                  vs.
                  KEVIN J.B. DEUTSCH, AN
                  INDIVIDUAL,
                                                                            FILE
                  Respondent.                                                APR 1 9 2016
                                                                             RACK. cLt IN
                                                                         CyDETy:
                                                                          IK  O
                                                                           SUPREME        D:T   RI




                                       ORDER DISMISSING APPEAL

                              This appeal was docketed in this court on March 4, 2016,
                  without payment of the requisite filing fee. On that same day a notice was
                  issued directing appellant to pay the filing fee within ten days. The notice
                  further advised that failure to pay the filing fee within ten days would
                  result in the dismissal of this appeal. To date, appellant has not paid the
                  filing fee or otherwise responded to this court's notice. Accordingly, cause
                  appearing, this appeal is dismissed.
                              It is so ORDERED.

                                                             CLERK OF THE SUPREME COURT
                                                             TRACE K LINDEMAN

                                                             BY:


                  cc: Leah Martin Law
                       Day & Nance
                       Michaelson & Associates, Ltd.
 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (01-1947 capro